DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 14 October 2021 in which claims 1, 7, 8 and 10 were amended to change the scope and breadth of the claims, and claim 17 was newly added.
	Claims 1-17 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 14 October 2021, where the limitations in pending claims 1, 7, 8 and 10 as amended now have been changed.  Therefore, rejections from the previous Office Action, dated 16 June 2021, have been modified and are listed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The recitation “the mixture of inositol derivatives according to claim 1, wherein an inositol derivative (B10)…” renders the claim herein indefinite. It is not clear if the mixture requires an inositol derivative (B10), or if it is optional. 
MPEP 2111.04 states: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) "adapted to" or "adapted for" clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) "wherein" clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) "whereby" clauses. 
Neither claim 1 nor claim 7 positively recites the inositol mixture comprises an inositol derivative (B10). Claim 1 does not mention (B10) at all. However, claim 7 appears to be directed towards further defining the inositol mixture of claim 1. Since B10 is not clearly required, the limiting effect of the wherein limitation of claim 7 is unclear. 
The rejection could be overcome by restating language “further comprising: an inositol derivative (B10) in which total sugars bonded to one inositol molecule is less than 10 in terms of monosaccharide units”. 
Claims 7, 8 and 10 are indefinite for the same reasons as claim 7. Claim 9 depends from claim 8 and is therefore indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al. (US Patent Application Publication No. 2017/0312207, cited in previous Office Action as English publication of WO 2016/076310, published May 2016).
Saeki et al. teach a moisturizing agent comprising an inositol derivative as an active ingredient in which a saccharide of three or more monosaccharide units are bonded to inositol (claim 1). Saeki et al. teach the saccharide is a monosaccharide or oligosaccharide (claim 10). Saeki et al. teach the oligosaccharide contains glucose as a structural unit (claim 12). Saeki et al. teach the inositol is myo- 87% by mass 4 or more glucose units. Saeki et al. teach example 6 contains 16% by mass 3 glucose units, and 84% by mass 4 or more glucose units. Saeki et al. teach the molecular weight of the oligosaccharide may be approximately 300 to 3,000 (para [0095]).
Saeki et al. do not expressly disclose the percent by weight of inositol having 10 or more monosaccharide units (instant claims 2, 3); 7 or more monosaccharide units (instant claim 8).
The molecular weight of glucose is 162 g/mol. An oligosaccharide having a molecular weight of 300 to 3,000 is an oligosaccharide containing approximately 1.85-18.5 glucose units. In addition, Saeki et al. exemplify mixtures having 1-4+ glucose units. Thus, Saeki et al. teach or suggest a mixture of inositol derivatives having about 1-18 total glucose monosaccharide units bonded to inositol, and exemplifies an inositol derivative having 84% or 87% by mass 4 or more glucose units. The number of total sugars taught by Saeki et al. overlaps with the number of monosaccharide units recited in instant claims 1, 4, 5, 7, 8 and 10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix inositol derivatives comprising 1% by mass or 5% by mass of an inositol derivative having 10 or more glucose units bonded to one inositol molecule because Saeki et al. teach a composition comprising a mixture of inositol derivatives having 84% or 87% by mass 4 or more glucose units. This range overlaps with the ranges recited in the instant claims. Saeki et al. expressly teach the inositol derivative 
It is also clear by the teaching of Saeki et al. that inositol derivatives having more than 3 sugar units are desirable, since the reference clearly teaches these derivatives should represent 20% by mass or more relative to the total amount of inositol derivative. In view of the teaching of an express ratio, and mixtures having a significantly high concentration of inositol derivatives having 4 or more glucose units (84% or 87%), wherein the oligosaccharides range in size of 1-18 glucose units, it would have been obvious to prepare a cosmetic composition comprising a mixture of inositol derivatives having as little as 1% by mass or 5% by mass inositol derivative that contains 10 or more glucose units, and all of inositol derivatives in which total sugars bonded to one inositol molecule is 1 to 9 in terms of monosaccharide units. 
In addition, Saeki et al. teach compositions comprising mixtures of inositol derivatives varying in size, but expressly including oligosaccharides less than 10, and less than 7. Thus, it would have been obvious to further include inositol derivatives having less than 10 glucose units bonded to one inositol derivative.
See MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”.
The limitation of claim 17 is a product-by-process limitation. Patentability is based on the mixture of inositol derivatives of claim 1. See MPEP 2113, “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.
Response to Arguments
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive. 
Applicant contends the prior art fails to teach the presently claimed amounts of inositol derivatives, and they possess unexpected improved cell activation activity. 
The above arguments are not found persuasive, because Saeki et al. expressly teach examples having 1-4+ monosaccharide units, and the mixture contains oligosaccharides ranging in size from 1-18 glucose units. In addition, Saeki et al. teach measuring the effects of these inositol derivatives on promoting cornified envelope gene expression in human epidermal cells. And Saeki et al. found mixtures having varying amounts of monosaccharide units bonded to inositol derivatives were better than myo-inositol itself. Thus, the skilled artisan would have expected a composition having inositol bonded to varying amounts of monosaccharide units, including where there is proportionally much higher amounts of 4+ monosaccharide units to have activity in human epidermal cells. 
Tables 9 and 10 of the present Application have been reviewed. The composition of example 2 contains 90% 4+ monosaccharide units, and appears the most similar to the prior art examples 5 and 6 having 87% and 84% 4+ monosaccharide units. Comparative example 1 of the present application having no derivatives with 10+ glucose units does not appear to be closer than example 2, because the prior art composition is reported to contain 1-18 glucose units. 
Turning first to table 9, the cell activation activity of example 1 of 1.25 does not appear to be significantly higher than the 1.21 reported activity of example 2. In table 10, the activity of example 1 of 1.27 does not appear to be significantly higher than the 1.17 reported activity of example 2. There currently does not appear to be evidence of both statistically significant and unexpected results. 
See MPEP 716.02(b), I: “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. In addition, see MPEP 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,918,585 in view of Saeki et al. (cited above).
Claim 6 of the ‘585 Patent are drawn towards an anti-aging composition for skin, comprising an inositol derivative in which glucose or an oligosaccharide comprising glucose as a constituent unit is bonded to inositol and in which a total amount of the glucose monosaccharide units is 4 or greater. Claim 6 teaches a composition comprising 23% by mass to 87% by mass of this inositol derivative relative to the total content of inositol derivatives. 
Saeki et al. teach as discussed above. 
The claims are drawn towards teaching some of the same facts as Saeki et al. 
The obviousness rational is the same as above.
Thus, claims 1-16 of the instant claims are prima facie obvious over claims 1-8 of the ‘585 Patent above. 

Response to Arguments
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are the same as above.
The arguments are not found persuasive for the reasons discussed above.
The rejection is hereby maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623